NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3430-15T3

NIURKA ALMONTE,

        Plaintiff-Respondent,

v.

YEURIS M. ULLOA TINEO,

        Defendant-Appellant.

______________________________

              Submitted August 1, 2017 – Decided           August 9, 2017

              Before Judges Hoffman and Currier.

              On appeal from the Superior Court of New
              Jersey, Law Division, Passaic County, Docket
              No. SC-0125-16.

              Leary Bride Tinker & Moran, PC, attorneys for
              appellant (Frank D. DeRienzo, of counsel and
              on the briefs).

              Santo J. Bonanno, attorney for respondent.

PER CURIAM

        Defendant Yueris Ulloa-Tineo appeals from the March 4, 2016

order entered following a bench trial in the Special Civil Part.

Because we find that the judge erred in admitting the police report
without redaction or testimony, and incorrectly applied several

principles of evidence and law, we reverse.

     Defendant was involved in an automobile accident with several

other vehicles, including one owned by plaintiff Niurka Almonte.

As a result of the property damage incurred to her car, plaintiff

filed a complaint in the Special Civil Part seeking $2695 from

defendant.1

     Plaintiff presented testimony on her own behalf at trial.

She stated that her car had been parked at the time of the

collision, and she had not seen the incident.      However, she sought

to   introduce   a   police   report   into   evidence   in   which   the

investigating police officer attributed fault for the accident to

defendant in a narrative containing information from unidentified

witnesses.    Over defendant's objection, the judge admitted the

report into evidence stating, "[I]t's just a diagram and . . .

there [are] no oral or written statements that are attached to

this in any way.      It's just a police report.         It's a public

document."




1
    Plaintiff presented an estimate of $3745. She testified that
she had received a check from defendant's insurance company of
$1050 as reimbursement for her property damage. The insurer had
prorated its $5000 property damage limits among the three
claimants. Plaintiff therefore sought the balance of $2695 in her
suit.

                                   2                             A-3430-15T3
       Defendant testified that as he was traveling through an

intersection with a green light, he was struck by another vehicle

on his passenger side which had come through a red light.               The

impact caused his car to strike two other vehicles, including

plaintiff's parked car.

       Defendant requested a dismissal of plaintiff's complaint as

she had presented no proofs of negligence on his part and could

not contradict his testimony that he had the green light in his

favor.

       In an oral decision, the judge ruled in favor of plaintiff.

In relying on Dolson v. Anastasia, 55 N.J. 2 (1969), the judge

stated that "the driver of a vehicle has to maintain control over

his vehicle especially when one car is stationary which is what

we have here."     Since defendant was unable to regain control of

his car after he was struck by another vehicle, the judge found

that   defendant   was   responsible   for   the   damages   incurred    to

plaintiff's car.     She reasoned that plaintiff was entitled to

recover from the driver who had struck her; it was "defendant's

responsibility to go get indemnification from all of these other

people that he says caused this loss of control in his car."

       The judge also considered the letter and check sent to

plaintiff by defendant's insurer and concluded that the insurer

had proffered its property damage policy limits because it had

                                   3                              A-3430-15T3
determined that defendant's car was responsible for the accident.

Judgment was entered for $2695.

     On appeal, defendant argues that the judge (1) erred in

admitting the police report into evidence; (2) misapplied the

principles of Dolson; and (3) erred in considering the check issued

by his automobile insurer as an admission of liability.

     We review the evidential rulings of the introduction of the

police report and the insurer's settlement check under an abuse

of discretion standard. Hisenaj v. Kuehner, 194 N.J. 6, 12 (2008).

A judgment based on an evidentiary error should be reversed if it

is found to be "clearly capable of producing an unjust result."

Green v. N.J. Mfrs. Ins. Co., 160 N.J. 480, 502 (1999).

     Under   most    circumstances,    absent    an     allegation      of

untrustworthiness,   a   routine   police   report    prepared   by   the

investigating police officer as part of his regular course of

duties is admissible as a business record under N.J.R.E. 803(c)(6)

and as a public record, N.J.R.E. 803(c)(8).          However, the court

must scrutinize any hearsay statements contained within the report

and determine whether the statements are separately admissible

under a hearsay exception.     A police officer's diagram of the

accident is not based on the officer's personal observations of

the incident; it is derived from what another person has told the

officer occurred.    The narrative is either inadmissible embedded

                                   4                             A-3430-15T3
hearsay of witnesses to the events or an inadmissible expert

opinion of the officer.      See Manata v. Pereira, 436 N.J. Super.
330 (App. Div. 2014).

       Here, plaintiff did not witness the events that led to the

damage to her car.       She had no personal knowledge of what had

occurred in the intersection or thereafter. She, therefore, relied

on a narrative contained in a police report as substantive evidence

to support her claim of defendant's negligence.                Without any

testimony by the author of the report or the witnesses themselves,

this   narrative   was   inadmissible    hearsay   and   the   trial     court

misapplied   its   discretion   in   permitting    its   introduction         as

substantive evidence.

       It was also a mistaken exercise of discretion for the judge

to consider the settlement check tendered by defendant's insurer

as evidence that defendant was negligent and responsible for the

accident. Under N.J.R.E. 408, "offers of compromise or any payment

in settlement of a related claim, shall not be admissible to prove

liability for . . . or amount of the disputed claim."             Although

the settlement check might be considered for purposes of adjusting

the damages award to which plaintiff might be entitled, it may not

be considered as determinant of defendant's liability.          See Leslie

Blau Co. v. Alfieri, 157 N.J. Super. 173 (App. Div.), certif.

denied, 77 N.J. 510 (1978).

                                     5                                 A-3430-15T3
     The admission of these documents clearly had the capacity to

influence the outcome of the trial.     Plaintiff had no personal

knowledge of the events but instead relied on the hearsay contained

in the police report and the settlement letter as her only proofs

of defendant's negligence.    Accordingly, we are constrained to

reverse the judgment and remand for a new trial.2

     Reversed and remanded.   We do not retain jurisdiction.




2
   In light of our decision, it is not necessary for us to address
at length defendant's argument regarding the judge's reliance on
Dolson, supra, to support her entry of judgment against defendant.
We are confident that, on remand, the trial judge will properly
apply the principles of proximate cause required in a negligence
case.

                                 6                          A-3430-15T3